                                            Case 3:20-cv-08598-VC Document 8 Filed 04/06/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           ANTHONY PERRY,
                                  11                                                     Case No. 20-08598 EJD (PR)
                                                       Petitioner,
                                  12                                                     ORDER TO SHOW CAUSE;
Northern District of California




                                                v.
 United States District Court




                                                                                         DENYING MOTION FOR LEAVE
                                  13                                                     TO PROCEED IN FORMA
                                                                                         PAUPERIS AS MOOT
                                  14       RAYMOND MADDEN,
                                  15                   Respondent.
                                                                                         (Docket No. 2)
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction out of Alameda
                                  20   County Superior Court.1 Dkt. No. 1. Petitioner has paid the filing fee. Dkt. No. 5.
                                  21

                                  22                                         BACKGROUND
                                  23          Petitioner was found guilty by a jury in Alameda County Superior Court of three
                                  24   counts of murder and four counts of attempted murder, based on a shooting incident that
                                  25   occurred on October 2, 2011. Dkt. No. 1 at 10-11. The jury also found true several
                                  26   enhancement allegations. Id. Petitioner was sentenced to life without parole on April 17,
                                  27
                                       1
                                  28    This matter was reassigned to this Court on January 7, 2021, after Petitioner did not file
                                       consent to magistrate judge jurisdiction in the time provided. Dkts. No. 3, 7.
                                            Case 3:20-cv-08598-VC Document 8 Filed 04/06/21 Page 2 of 4




                                   1   2014. Id. at 12.
                                   2          Petitioner appealed his conviction. The California Court of Appeal affirmed in
                                   3   2015, and the California Supreme Court denied review in 2019. Id. at 3. Petitioner did not
                                   4   pursue collateral review. Id. at 3-4.
                                   5          On December 4, 2020, Petitioner filed the instant federal habeas action. Dkt. No. 1.
                                   6

                                   7                                           DISCUSSION
                                   8   A.     Standard of Review
                                   9          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  10   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  11   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  12   § 2254(a).
Northern District of California
 United States District Court




                                  13          It shall “award the writ or issue an order directing the respondent to show cause

                                  14   why the writ should not be granted, unless it appears from the application that the applicant

                                  15   or person detained is not entitled thereto.” Id. § 2243.

                                  16   B.     Legal Claims

                                  17          Petitioner raises the following claims for habeas relief: (1) he was “erroneously

                                  18   convicted of first-degree murder based on legally untenable natural and probable

                                  19   consequences instructions”; (2) the trial court erred in failing to instruct on lesser-included

                                  20   offenses for the murder charges; (3) the trial court erred in failing to instruct on lesser-

                                  21   included charges for the attempted murder charges; and (4) his conviction must be

                                  22   reversed “because of the erroneous application of the ‘kill zone’ theory to this case.” Dkt.

                                  23   No. 1 a at 8, 68, 77. Liberally construed, these claims are cognizable under § 2254 and

                                  24   merit an answer from Respondent.

                                  25

                                  26                                           CONCLUSION

                                  27          For the foregoing reasons and for good cause shown,

                                  28          1.     Petitioner has paid the filing fee. Dkt. No. 5. Accordingly, his motion for
                                                                                       2
                                            Case 3:20-cv-08598-VC Document 8 Filed 04/06/21 Page 3 of 4




                                   1   leave to proceed in forma pauperis is DENIED as moot. Dkt. No. 2.
                                   2          2.     The Clerk shall serve electronically a copy of this order upon the Respondent
                                   3   and the Respondent’s attorney, the Attorney General of the State of California, at the
                                   4   following email address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits
                                   5   thereto are available via the Electronic Case Filing System for the Northern District of
                                   6   California. The Clerk also shall serve a copy of this order on Petitioner.
                                   7          3.     Respondent shall file with the court and serve on Petitioner, within sixty (60)
                                   8   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the
                                   9   Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should
                                  10   not be issued. Respondent shall file with the answer and serve on Petitioner a copy of all
                                  11   portions of the state trial record that have been transcribed previously and that are relevant
                                  12   to a determination of the issues presented by the petition.
Northern District of California
 United States District Court




                                  13          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  14   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  15   answer.
                                  16          4.     Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  17   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  18   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  19   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  20   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  21   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  22          5.     It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  23   that all communications with the Court must be served on Respondent by mailing a true
                                  24   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  25   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  26   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  27   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  28   Federal Rule of Civil Procedure 41(b).
                                                                                      3
                                              Case 3:20-cv-08598-VC Document 8 Filed 04/06/21 Page 4 of 4




                                   1             6.        Upon a showing of good cause, requests for a reasonable extension of time
                                   2   will be granted provided they are filed on or before the deadline they seek to extend.
                                   3             This order terminates Docket No. 2.
                                   4             IT IS SO ORDERED.
                                   5   Dated:         April 6, 2021                          ________________________
                                                                                             EDWARD J. DAVILA
                                   6                                                         United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order to Show Cause; Denying IFP as moot
                                       P:\PRO-SE\EJD\HC.20\08598Perry_osc

                                  26

                                  27

                                  28
                                                                                         4
